UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-13984 MERIDIAN WASTE SOLUTIONS, INC. (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 12540 Broadwell Road, Suite 1203 Milton, GA 30004 (Address of principal executive offices) 678-871-7457 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ As of May 20, 2015, there were 15,827,811 shares outstanding of the registrant’s common stock. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations (unaudited) 4 Consolidated Statements of Cash Flows (unaudited) 5 Notes to the Consolidated Financial Statements (unaudited) 6-21 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II – OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Mine Safety Disclosures 28 Item 5. Other Information 28 Item 6. Exhibits 29 Signatures 30 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. Meridian Waste Solutions, Inc. Consolodated Balance Sheet March 31, December 31, (UNAUDITED) ASSETS Current Assets Cash $ $ Accounts receivable, trade, net Employee advance 37 Prepaid expenses Other current assets Total Current Assets Property and Equipment, net of accumulated depreciation of $1,350,718 and $956,315 respectively Other Assets Investment - Capitalized software Customer list, net of accumulated amortization of $2,568,033 and $1,867,660 respectively Deposits Loan fees, net of accumulated amortization of $15,465 and $11,247 respectively Non-compete, net of accumulated amortization of $27,500 and $20,000 respectively Website, net of accumlated amortization of $928 and $232 respectively Total Other Assets TOTAL ASSETS $ $ LIABILITIES & SHAREHOLDERS' EQUITY Liabilities Current Liabilities Accounts payable $ $ Accrued expenses Notes payable Deferred compensation Deferred revenue Convertible notes due related parties, includes put premiums Short term bridge financing, net of original issue disount - Operating line of credit and capital expenditure line of credit Current portion - long term debt Total Current Liabilities Derivative liability - interest rate swap Long-term notes payable Less:current portion - long term debt Total Liabilities Shareholders' Equity Preferred Series A stock, par value $.001, 51 shares authorized, issued and outstanding - - Preferred Series B stock, par value $.001, 71,210 shares authorized, issued and outstanding 71 71 Common stock, par value $.025, 75,000,000 shares authorized, 11,127,811 and 9,963,418 shares issued and outstanding, respectively Treasury stock, at cost (230,000 shares) ) ) Additional paid in capital Accumulated deficit ) ) Total Shareholders' Equity TOTAL LIABILITIES & SHAREHOLDERS' EQUITY $ $ See accompanying notes to unaudited consolidated financial statements. 3 Meridian Waste Solutions, Inc. Consolidated Statements of Operations Period from January 1, January 1, to March 31, to March 31, (UNAUDITED) (UNAUDITED) Revenue Services $ $ Total Revenue Cost of Sales/Services Cost of Sales/Services Depreciation Total Cost of Sales/Services Gross Profit Expenses Bad debt expense - Compensation and related expense Depreciation and amortization Selling, general and administrative Total Expenses Other Income (Expenses): Miscellaneous income (loss) Unrealized gain on interest rate swap - Interest expense ) ) Total Other Expenses ) ) Net Income (Loss) before income taxes ) Income tax expense - - Net Income (Loss) $ ) $ Basic Net Loss Per Share ) Weighted Average Number of Shares Outstanding (Basic and Diluted) See accompanying notes to unaudited consolidated financial statements. 4 Meridian Waste Solutions, Inc. Statements of Cash Flows Period from January 1, January 1, to March 31, to March 31, (UNAUDITED) (UNAUDITED) OPERATING ACTIVITIES Net income (loss) from operations $ ) Adjustment to reconcile net loss to net cash used in operating activities: Depreciation & Amortization Stock issued to vendors for services - Stock issued to employees as incentive compensation - Changes in working capital items: Accounts receivable Employee advance/other receivables ) - Prepaid expenses ) Accounts payable & accrued expenses Increase in deferred compensation - Deferred revenue Derivative liability ) - Other current liabilities ) - Cash flow from operating activities INVESTING ACTIVITIES Purchased equipment ) ) Cash flow from investing activities ) ) FINANCING ACTIVITIES Member distributions - ) Principle payments on notes payable ) ) Proceeds from short term bridge financing - Cash flow from financing activities ) Net change in cash ) Beginning cash Ending Cash $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ Supplemental Non-Cash Investing and Financing Information: Dispositionof capitalized software in exchange for equal value of equity in acquiring entity $ Common stock issued to employees and officers $ Common stock issued for services $ See accompanying notes to unaudited consolidated financial statements. 5 MERIDIAN WASTE SOLUTIONS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2015 NOTE 1 – NATURE OF OPERATIONS AND ORGANIZATION Nature of Operations Meridian Waste Solutions, Inc. (formerly Brooklyn Cheesecake and Desserts Company, Inc.) (the “Company”) is currently operating undertwo separate Limited Liability Companies; Here To Serve Missouri Waste Division, LLC (“HTSMWD”), a Missouri Limited Liability Company and Here To Serve Georgia Waste Division, LLC (“HTSGWD”), a Georgia Limited Liability Company. In 2014, HTSMWD purchased the assets of a large solid waste disposal company in the St. Louis, MO market. See Explanation of Change in Accounting Basis below.This acquisition is considered the platform company for future acquisitions in the solid waste disposal industry.HTSGWD was created to facilitate expansion in this industry throughout the Southeast.The Company is primarily in the business of residential and commercial waste hauling and has contracts with various cities and municipalities.The majority of the Company’s customers are located in the St. Louis metropolitan area. Organization Spinoff of Here to Serve Technology, LLC On January 7, 2015, in an effort to give investors a more concentrated presence in the waste industry the Company sold the capitalized software assets of Here to Serve Technology, LLC (HTST) to Mobile Science Technologies, Inc., a Georgia corporation (MSTI), a related party due to being owned by some of the shareholders of the Company. No gain or loss was recognized on this transaction as the Company received equity equal to book value ($434,532) of the capitalized software in the exchange.This represents approximately 15% of the equity of MSTI and is reflected in the accompanying balance sheet as “investment”.This investment is accounted for using the cost basis method (see Investment in Note 2 below). Recapitalization On October 17, 2014 Here to Serve Missouri Waste Division, LLC, (HTSMWD) a Missouri Limited Liability Company, which is the historical business, entered into a Share Exchange Agreement with the Company and the sole member of HTSMWD whereby the Company agreed to acquire the membership interest of HTSMWD, HTST and HTSGWD in exchange for 9,054,134 shares of the Company’s common stock.This transaction was closed on October 17, 2014 and HTSMWD became wholly-owned by the Company.The Company is deemed to have issued 1,139,284 shares of common stock which represents the outstanding common shares of the Company just prior to the closing of the transaction. 6 MERIDIAN WASTE SOLUTIONS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2015 NOTE 1 – NATURE OF OPERATIONS AND ORGANIZATION (CONTINUED) At closing, the Company issued 9,054,134 shares of its common stock to the sole member of HTSMWD and the shareholders of the sole member who obtained approximately 90% control and management control of the Company.The transaction was accounted for as a reverse acquisition and recapitalization of HTSMWD whereby HTSMWD is considered the acquirer for accounting purposes.The consolidated financial statements after the acquisition include the balance sheets of both companies and HTST and HTSGWD at historical cost, the historical results of HTSMWD, HTST and HTSGWD.All share and per share information in the accompanying consolidated financial statements and footnotes has been retroactively restated to reflect the recapitalization (see Explanation of Membership Interest Purchase Agreement below). Explanation of Membership Interest Purchase Agreement On October 17, 2014, (the “Execution Date”), Meridian Waste Solutions, Inc. entered into that certain Membership Interest Purchase Agreement (the “Purchase Agreement”) by and among Here to Serve Holding Corp., a Delaware corporation, as seller (“Here to Serve”), the Company, as parent, Brooklyn Cheesecake & Dessert Acquisition Corp., a wholly-owned subsidiary of the Company, as buyer (the “Acquisition Corp.”), the Chief Executive Officer of the Company (the “Company Executive”), the majority shareholder of the Company (the “Company Majority Shareholder”) and certain shareholders of Seller (the “Seller Shareholders”), pursuant to which the Acquisition Corp shall acquire from Here to Serve all of Here to Serve’s right, title and interest in and to (i) 100% of the membership interests of Here to Serve – Missouri Waste Division, LLC d/b/a Meridian Waste, a Missouri limited liability company (“HTS Waste”); (ii) 100% of the membership interests of Here to Serve Technology, LLC, a Georgia limited liability company (“HTS Tech”); and (iii) 100% of the membership interests of Here to Serve – Georgia Waste Division, LLC, a Georgia limited liability company (“HTS Waste Georgia”, and together with HTS Waste and HTS Tech, collectively, the “Membership Interests”).As consideration for the Membership Interests, (i) the Company shall issue to Here to Serve 9,054,134 shares of the Company’s common stock, (the “Common Stock”); (ii) the Company shall issue to the holder of Class A Preferred Stock of Here to Serve (“Here to Serve’s Class A Preferred Stock”) 51 shares of the Company’s to-be-designated Class A Preferred Stock (the “Class A Preferred Stock”), which Class A Preferred Stock shall have the rights and preferences as described in the Purchase Agreement.See Note 6 below; (iii) the Company shall issue to the holder of Class B Preferred Stock of Here to Serve (Here to Serve’s Class B Preferred Stock”) an aggregate of 71,120 shares of the Company’s to-be-designated Class B Preferred Stock (the “Class B Preferred Stock”), (the Common Stock, the Class A Preferred Stock and the Class B Preferred Stock are referred to as the “Purchase Price Shares;”), and (iv) the Company shall assume certain assumed liabilities (the “Initial Consideration”). As further consideration, at the closing of the transaction contemplated under the Purchase Agreement, (i) in satisfaction of all accounts payable and shareholder loans, Here to Serve will pay to Company Majority Shareholder $70,000 and (ii) the Company purchased from the 7 MERIDIAN WASTE SOLUTIONS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2015 NOTE 1 – NATURE OF OPERATIONS AND ORGANIZATION (CONTINUED) then Company Majority Shareholder 230,000 shares of the Company’s common stock for a purchase price of $230,000.Pursuant to the Purchase Agreement, to the extent Purchase Price Shares are issued to individual shareholders of Here to Serve at or upon closing of the Purchase Agreement: (i) shares of common stock of Here to Serve held by the individuals will be cancelled (ii) 1,000,000 shares of Here to Serve’s Class A Preferred Stock will be cancelled; and (iii) 71,120 shares of Here to Serve’s Class B Preferred Stock will be cancelled (the “Additional Consideration”). On October 17, 2014, the directors and majority shareholders of the Company approved the Purchase Agreement and the transactions contemplated under the Purchase Agreement. The directors of Here to Serve and the Here to Serve Shareholders approved the Purchase Agreement and the transactions contemplated thereunder.This closing of the Purchase Agreement results in a change of control of the Company and the Company changed its business plan to that of HTSMWD. Explanation of Change in Accounting Basis The merger of Here to Serve Holding Corp. (Here to Serve), a Delaware Corporation, and Meridian Waste Services, LLC became effective May 15, 2014.The merger was accounted for by Here to Serve using business combination accounting.Under this method, the purchase price paid by the acquirer is allocated to the assets acquired and liabilities assumed as of the acquisition date based on the fair value.By the application of “push-down” accounting, our assets, liabilities and equity were accordingly adjusted to fair value on May 15, 2014.Determining the fair value of certain assets and liabilities assumed is judgmental in nature and often involves the use of significant estimates and assumptions. At the time of merger Here to Serve was a company with nominal operations whereas Meridian Waste Services, LLC consisted of the active and carry-forward business.Accordingly Meridian Waste Services, LLC is deemed to be the predecessor entity and as such is presented as the comparable financial statements.As such our financial statements are presented in two distinct periods to indicate the application of two different basis of accounting.The Statement of Operations and Statement Cash Flows for the period ending March 31, 2014 represent the results of operation of Meridian Waste Services, LLC, the predecessor and are presents for comparison purposes. Also, see Note 4 – Acquisition below. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Accounting Basis The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America (“US GAAP”) for interim financial information and with the instructions to Form 10-Q and 8 MERIDIAN WASTE SOLUTIONS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2015 NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Article 8-03 of Regulation S-X.Accordingly, the unaudited consolidated financial statements do not include all of the information and footnotes required by US GAAP for complete financial statements.The unaudited consolidated financial statements and notes included herein should be read in conjunction with the annual consolidated financial statements and notes for the year ended December 31, 2014 included in our Annual Report on Form 10-K filed with the SEC on April 15, 2015. In the opinion of management, all adjustments (consisting of normal recurring items) necessary to present fairly the Company’s financial position as of March 31, 2015 , and the results of operations and cash flows for the three months ending March 31, 2015 are not necessarily indicative of the results to be expected for a full year. Basis of Consolidation The consolidated financial statements for the three months ending March 31, 2015 include the operations of the Company and its wholly-owned subsidiary Here to Serve Missouri Waste Division, LLC.The consolidated financial statements for the year ended December 31, 2014 include the operations of the Company and its wholly-owned subsidiaries, Here To Serve Missouri Waste Division, LLC and Here To Serve Technology, LLC (See Note 1 above for information related to the spinoff of Here To Serve Technology, LLC.The other subsidiary of the Company, Here To Serve Georgia Waste Division, LLC had no operations during the period. All significant intercompany accounts and transactions have been eliminated in consolidation. Reclassifications Certain accounts and financial statement captions in the prior periods have been reclassified to conform to the current period consolidated financial statements. Cash and Cash Equivalents The Company considers all highly liquid investments with maturities of three months or less to be cash equivalents. Fair Value of Financial Instruments The Company’s financial instruments consist of cash and cash equivalents, accounts receivable,accounts payable, other liabilities, accrued interest, notes payable, and an amount due to a related party. The carrying amount of these financial instruments approximates fair value due either to length of maturity or interest rates that approximate prevailing market rates unless otherwise disclosed in these consolidated financial statements. 9 MERIDIAN WASTE SOLUTIONS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2015 NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Impairment of long-lived assets The Company periodically reviews its long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of the assets may not be fully recoverable.The Company recognizes an impairment loss when the sum of expected undiscounted future cash flows is less that the carrying amount of the asset.The amount of impairment is measured as the difference between the asset’s estimated fair value and its book value.During the three months ending March 31, 2015, the Company experienced no losses due to impairment. Income Taxes The Company accounts for income taxes pursuant to the provisions of ASC 740-10, “Accounting for Income Taxes,” which requires, among other things, an asset and liability approach to calculating deferred income taxes. The asset and liability approach requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of temporary differences between the carrying amounts and the tax bases of assets and liabilities. A valuation allowance is provided to offset any net deferred tax assets for which management believes it is more likely than not that the net deferred asset will not be realized. The Company follows the provisions of the ASC 740 -10 related to, Accounting for Uncertain Income Tax Positions. When tax returns are filed, it is highly certain that some positions taken would be sustained upon examination by the taxing authorities, while others are subject to uncertainty about the merits of the position taken or the amount of the position that would be ultimately sustained. In accordance with the guidance of ASC 740-10, the benefit of a tax position is recognized in the financial statements in the period during which, based on all available evidence, management believes it is more likely than not that the position will be sustained upon examination, including the resolution of appeals or litigation processes, if any. Tax positions taken are not offset or aggregated with other positions. Tax positions that meet the more-likely-than-not recognition threshold are measured as the largest amount of tax benefit that is more than 50 percent likely of being realized upon settlement with the applicable taxing authority. The portion of the benefits associated with tax positions taken that exceeds the amount measured as described above should be reflected as a liability for uncertain tax benefits in the accompanying balance sheet along with any associated interest and penalties that would be payable to the taxing authorities upon examination. The Company believes its tax positions are all highly certain of being upheld upon examination. As such, the Company has not recorded a liability for uncertain tax benefits. The Company has adopted ASC 740-10-25 Definition of Settlement, which provides guidance on how an entity should determine whether a tax position is effectively settled for the purpose of recognizing previously unrecognized tax benefits and provides that a tax position can be effectively settled upon the completion of an examination by a taxing authority without being legally extinguished. For tax positions considered effectively 10 MERIDIAN WASTE SOLUTIONS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2015 NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) settled, an entity would recognize the full amount of tax benefit, even if the tax position is not considered more likely than not to be sustained based solely on the basis of its technical merits and the statute of limitations remains open. As of December 31, 2014, tax years ended December 31, 2013, 2012, 2011are still potentially subject to auditby the taxing authorities. Use of Estimates The preparation of consolidated financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date the consolidated financial statements and the reported amount of revenues and expenses during the reporting period. Actual results could differ from those estimates. Accounts Receivable At March 31, 2015 the Company had $507,414 of gross trade receivables.Here to Serve – Missouri Waste Division, LLC, primarily owns these trade receivables.At December 31, 2014, the Company had $659,646 of gross trade receivables. Allowance for Doubtful Accounts The Company provides an allowance for doubtful accounts equal to the estimated collection losses that will be incurred in collection of receivables related to residential customers and commercial project invoices.The estimated losses are based on managements’ evaluation of outstanding accounts receivable at the end of the accounting period.At March 31, 2015, an allowance of $62,189 was recorded.At December 31, 2014, the Company had an allowance of $71,167. Intangible Assets Intangible assets consist of assets acquired and costs incurred in connection with the development of the Company’s capitalized software. See note below.The Company also has intangible assets related to the purchase of Meridian Waste Services, LLC.See Note 4 below.These intangibles assets are amortized over periods between 3 and 5 years. Investment The Company has an investment in a privately held corporation in the mobile apps industry.As the Company does not exercise significant influence on this entity, this investment is recorded using the cost method of accounting.The Company monitors this investment for impairment and makes appropriate reductions in the carrying value if the Company 11 MERIDIAN WASTE SOLUTIONS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2015 NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) determines that an impairment charge is required based primarily on the financial condition and near-term prospect of this entity. Capitalized Software The Company acquired a software product that is under further development. This asset will be amortized over a three to five year period using the straight-line method of depreciation for book purposes beginning when the software is completed. The Company capitalizes internal software development costs subsequent to establishing technological feasibility of a software application in accordance with guidelines established by “ASC 985-20-25” Accounting for the Costs of Computer Software to Be Sold, Leased or Otherwise Marketed, requiring certain software development costs to be capitalized upon the establishment of technological feasibility.The establishment of technological feasibility and the ongoing assessment of the recoverability of these costs require considerable judgement by management with respect to certain external factors such as anticipated future revenue, estimated economic life and changes in software and hardware technologies.Amortization of the capitalized software development costs begins when the product is available for general release to customers.Capitalized costs are amortized over the remaining estimated economic life of the product.For the year ended December 31, 2014, the Company has capitalized costs associated with the development of several mobile science technology products and mobile apps that has not been placed into service.The assets were disposed of in the Spinoff discussed in Note 1 above. Website Development Costs The Company accounts for website development costs in accordance with Accounting Standards Codification 350-50 “Website Development Costs”.Accordingly, all costs incurred in the planning stage are expensed as incurred, costs incurred in the website application and infrastructure development stage that meet specific criteria are capitalized and costs incurred in the day to day operation of the website are expensed as incurred. Revenue Recognition The Company recognizes revenue when there is persuasive evidence of that an arrangement exists, the revenue is fixed or determinable, the products are fully delivered or services have been provided and collection is reasonably assured.The majority of the Company’s revenues are generated from the fees charged for waste collection, transfer, disposal and recycling.The fees charged for our services are generally defined in service agreements and vary based on contract-specific terms such as frequency of service, weight, volume and the general market factors influencing a region’s rate. 12 MERIDIAN WASTE SOLUTIONS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2015 NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Deferred Revenue The Company’s Missouri Waste Division bills one month in advance for the following three months.The balance in deferred revenue represents amounts billed in January, February and March for services that will be provided during April, May and June. Cost of Services Cost of services include all employment costs associated with waste collection, transfer and disposal, damage claims, landfill costs, personal property taxes associated with collection vehicles and other direct cost of the collection and disposal process. Concentration of Credit Risks The Company maintains its cash and cash equivalents in bank deposit accounts, which could, at times, exceed federally insured limits. The Company has not experienced any losses in such accounts; however, amounts in excess of the federally insured limit may be at risk if the bank experiences financial difficulties.The Company places its cash with high credit quality financial institutions.The Company’s accounts at these institutions are insured by the Federal Deposit Insurance Corporation (FDIC) up to $250,000. Financial instruments which also potentially subject the Company to concentrations of credit risk consist principally of trade accounts receivable; however, concentrations of credit risk with respect to trade accounts receivables is limited due to generally short payment terms. The Company’s subsidiary, HTSMWD has two municipal contracts that account for a large portion of the Company’s long-term contracted revenue.One contract accounted for 31% and 32% and the other accounted for 20% and 22% of HTS Waste’s long-term contracted revenue for the three months ended March 31, 2015 and 2014 respectively. Basic Income (Loss) Per Share Basic income (loss) per share is calculated by dividing the Company’s net loss applicable to common shareholders by the weighted average number of common shares during the period. A diluted earnings per share is calculated by dividing the Company’s net income available to common shareholders by the diluted weighted average number of shares outstanding during the year. The diluted weighted average number of shares outstanding is the basic weighted number of shares adjusted for any potentially dilutive debt or equity. At March 31, 2015 the Company had a series of convertible notes outstanding that could be converted into approximately 291,047 common shares. These are not presented in the statement of operations since the company incurred a loss and the effect of these shares is anti- dilutive. 13 MERIDIAN WASTE SOLUTIONS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2015 NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Stock-Based Compensation Stock-based compensation is accounted for at fair value in accordance with ASC Topic 718. To date, the Company has not adopted a stock option plan and has not granted any stock options. Stock-based compensation is accounted for based on the requirements of the Share-Based Payment Topic of ASC 718 which requires recognition in the consolidated financial statements of the cost of employee and director services received in exchange for an award of equity instruments over the period the employee or director is required to perform the services in exchange for the award (presumptively, the vesting period).The ASC also require measurement of the cost of employee and director services received in exchange for an award based on the grant-date fair value of the award. Pursuant to ASC Topic 505-50, for share based payments to consultants and other third-parties, compensation expense is determined at the “measurement date.”The expense is recognized over the service period of the award.Until the measurement date is reached, the total amount of compensation expense remains uncertain.The Company initially records compensation expense based on the fair value of the award at the reporting date.The Company recorded stock based compensation expense of $1,486,265 and $0 during the three months ended March 31, 2015 and 2014, respectively. Recent Accounting Pronouncements The Company does not expect the adoption of recently issued accounting pronouncements to have a significant impact on the Company’s results of operations, financial position or cash flow. NOTE 3 – OTHER CURRENT ASSETS During the three months ending March 31, 2015, the Company loaned a total of $142,630 to two separate affiliated companies.The companies are affiliated in that they have similar shareholders.These loans are expected to be short-term and are presented on the consolidated balance sheet as other current assets. NOTE 4 – PROPERTY AND EQUIPMENT Property and equipment, including purchased and developed software is recorded at cost. The Company has depreciated or amortized these assets using the straight-line method over the useful lives of the asset. The useful lives are estimated to be between 2 and 7 years. 14 MERIDIAN WASTE SOLUTIONS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2015 NOTE 4 – PROPERTY AND EQUIPMENT (CONTINUED) Property and equipment consisted of the following: March 31, December 31, Furniture & office equipment $ $ Containers Trucks Total Property and Equipment Less:Accumulated Depreciation ) ) Net Property and Equipment $ $ Depreciation Expense for March 31, 2015 and 2014 was $394,403 and $385,708, respectively. NOTE 5 – INTANGIBLE ASSETS AND ACQUISITION On May 15, 2014, the Company, in order to establish a presence in the solid waste disposal industry, entered into an asset purchase agreement by and among the Company, HTSMWD, Meridian Waste Services, LLC (“MWS”) and the members of MWS, pursuant to which HTSMWD acquired certain assets and liabilities of MWS, in exchange for $11,000,000 cash,13,191,667 shares of Class A Common Stock of HTSHC and 71,210 shares of Series B Cumulative Convertible Preferred Stock of HTSHC. The merger was accounted for by Here to Serve using business combination accounting.Under this method, the purchase price paid by the acquirer is allocated to the assets acquired and liabilities assumed as of the acquisition date based on the fair value.By the application of “push-down” accounting, our assets, liabilities and equity were accordingly adjusted to fair value on May 15, 2014.Determining the fair value of certain assets and liabilities assumed is judgmental in nature and often involves the use of significant estimates and assumptions. The purchase of MWS included the acquisition of assets of $22,175,706 and liabilities of $2,075,956.The aggregate purchase price consisted of the following: Cash $ Estimated value of common stock issued to sellers Estimated value of preferred stock issued to sellers $ 15 MERIDIAN WASTE SOLUTIONS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2015 NOTE 5 – INTANGIBLE ASSETS AND ACQUISITION (CONTINUED) The following table summarizes the estimated fair value of MWS assets acquired and liabilities assumed at the date of acquisition: Accounts receivable $ Prepaid expenses Deposits Containers Furniture and equipment Trucks Customer lists Non-compete agreement Accounts payable and accrued expenses ) Notes payable ) Deferred revenue ) $ Intangible Assets The following table sets forth the intangible assets, both acquired and developed, including accumulated amortization: March 31, 2015 Remaining Accumulated Net Carrying Useful Life Cost Amortization Value Customer list 4.5 years Loan fees 4.5 years Non compete agreement 4.5 years Website 2.9 years $ $ $ Amortization expense amounted to $712,786 for the three months ending March 31, 2015.There was no amortization expense for the three months ending March 31, 2014. NOTE 6 – NOTES PAYABLE AND CONVERTIBLE NOTES The Company issued two promissory notes to related parties during the year ended December 31, 2014. These notes totaled $125,000 and are generally convertible into common stock of the Company at discounts of 20 % to 25% of the lowest average trading prices for the stock during periods five to one day prior to the conversion date. These notes 16 MERIDIAN WASTE SOLUTIONS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2015 NOTE 6 – NOTES PAYABLE AND CONVERTIBLE NOTES (CONTINUED) bears interest at 10% to 12%, are unsecured, and matures within one year of the date issued. The notes were issued to provide working capital for the Company.These notes are considered a stock settled debt in accordance with ASC 480 since any future stock issued upon conversion will have a fixed monetary value.Due to the conversion feature included in the notes, the Company has recorded a premium on the notes totaling $31,250 as of December 31, 2014.This amount has been charged to interest expense by the Company. In previous periods the Company issued two other notes to other related parties. These notes totaled $110,000 and are generally convertible into common stock of the Company at discounts of 20% to 25% of the lowest average trading prices for the stock during periods five to one day prior to the conversion date.These notes bear interest at 10% to 12%, are unsecured, and mature within one year of the date issued. The notes were issued to provide working capital for the Company.These notes are considered a stock settled debt in accordance with ASC 480 since any future stock issued upon conversion will have a fixed monetary value.Due to the conversion feature included in the notes, the Company has recorded a premium on the notes totaling $35,833 as of December 31, 2014.This amount has been charged to interest expense by the Company. At December 31, 2014 the Company had $302,083 in convertible notes to related parties which includes $67,083 in put premiums. At December 31, 2014 the Company had a short term, non-interest bearing note payable of $150,000 which was incurred in connection with the Membership Interest Purchase Agreement discussed above.This note was paid in January, 2015.The Company also had a loan from Here to Serve Holding Corp. due to expenses paid by Here to Serve on behalf of the Company prior to the recapitalization. This loan totaled $376,585 bringing total notes payable to $376,585 and $526,585 at March 31, 2015 and December 31, 2014, respectively. Here To Serve – Missouri Waste Division, LLC, a subsidiary of the Company, had the following in long term debt: March 31, December 31, Debt payable to Comerica Bank, senior lender $ $ Notes payable to seller of Meridian, subordinated debt Total debt Less: current portion ) ) Long term debt less current portion $ $ At close on May 15, 2014, the notes payable to the sellers of Meridian were five-year term subordinated debt loans paying interest at 8%.The Company’s Senior Secured Loan has an interest rate LIBOR plus 4.25% with atwo-year term based on a seven-year amortization schedule.In addition, the Company has a working capital line of credit of $1,250,000 at 4.75% of which the Company has drawn down $834,687 and $1,085,160 as of March 31, 17 MERIDIAN WASTE SOLUTIONS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2015 NOTE 6 – NOTES PAYABLE AND CONVERTIBLE NOTES (CONTINUED) 2015 and December 31, 2014, respectively.Finally, there is CAPEX line of credit of $750,000, of which the Company has drawn down $590,000 as of December 31, 2014; again at 4.75% interest. Derivative Liability The Company sometimes borrow at variable rates and uses interest rate swaps as cash flow hedges of future interest payments, which have the economic effect of converting borrowings from floating rates to fixed rates.The interest rate swaps allow the Company to raise long-term borrowings at floating rates and swap them into fixed rates that are lower than those available if it borrowed at fixed rates directly.Under the interest rate swaps, the Company agrees with other parties to exchange, at specified intervals, the difference between fixed contract rates and floating rate interest amounts calculated by reference to the agreed notional principal amounts. At December 31, 2014, the Company has $5,414,634 of non-amortizing variable rate debt outstanding with interest payments due on a monthly basis.The note accrues interest at the 1-month LIBOR plus 4.25%.In order to hedge interest rate risk, the Company entered into an interest rate swap for a notional amount of $5,414,634 at fixed rate of 4.75%.Under the swap agreement, the Company pays the fixed rate on the $5,414,634 notional amount on a monthly basis, and receives the 1-month LIBOR plus 4.25% on a monthly basis.Payments are settled on a net basis, and the Company has effectively converted its variable-rate debt into fixed-rate debt with an effective interest rate of 4.75%.As of March 31, 2015, the net settlement amount of the interest rate swap was $37,886. Short-term Bridge Financing During February, 2015, the Company entered into two short term financing arrangements with U.S. Capital Partners.The Company receive gross proceeds of $750,000 with terms of repaying debt with equal payments over a period of 240 business day.The detail of the payments and the respective balances are as follows: Short term Short term Bridge Financing 1 Bridge Financing 2 Total Original gross proceeds $ $ $ Daily payment $ $ $ Balance at March 31, 2015: Gross payments due over life of loan $ $ $ Less: Unamortized loan origination discount ) ) ) Net borrowing under short term bridge financing $ $ $ 18 MERIDIAN WASTE SOLUTIONS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2015 NOTE 7 – STOCK HOLDERS’ EQUITY The Company has 75,000,000 shares of common stock authorized with a par value of $0.025 and 71,261 shares of Preferred stock with a par value of $0.001.There were 11,127,811 and 9,963,418 common shares outstanding as of March 31, 2015 and December 31, 2014, respectively.There were 71,261 of Preferred shares outstanding at March 31, 2015 and December 31, 2014.There are two classes of Preferred stock, Series A and Series B. There are 51 shares of Series A Preferred stock issued and outstanding as of March 31, 2015 and December 31, 2014.Series A stock has no conversion rights, is senior to any other class or series of capital stock of the Company and special voting rights.Each one (1) share of Series A Preferred Stock shall have voting rights equal to (x) 0.019607 multiplied by the total issued and outstanding Common Stock eligible to vote at the time of the respective vote (the “Numerator”), divided by (y)0.49, Minus (z) the Numerator. There are 71,210 shares of Series B Preferred Stock issued and outstanding as of March 31, 2015 and December 31, 2014.Holders of Series B Preferred stock shall be entitled to receive when, as and if declared by the Board of Directors cumulative dividends at the rate of twelve percent (12%) of the Original Issue Price.In the event of any liquidation, dissolution or winding up of the Company, either voluntary or involuntary, the holders of Series B Preferred stock shall be entitled to receive, immediately prior and in preference to any distribution to holders of the Company’s common stock, an amount per share equal to the sum of $100.00 and any accrued and unpaid dividends of the Series B Preferred Stock.Each share of Series B Preferred Stock may be converted at the option of the holder into the Company’s Common stock.The shares shall be converted using the “Conversion Formula”: divide the Original Issue Price by 75% of the average closing bid price of the Common Stock for the five (5) consecutive trading days ending on the trading day of the receipt by the Company of the notice of conversion. In January, 2015, 1,164,393 shares of common stock were issued.These shares were valued at $1.50 per share on the date of issuance.173,550 of these shares were issued to vendors for services generating a professional fees expense of $260,325.990,843 of these shares were issued to officers and employees as incentive compensation resulting in compensation expense of $1,486,265. NOTE 8 – COMMITMENTS AND CONTINGENCIES The Company has leased office space at 12540 Broadwell Rd., Suite 1203 Milton, GA 30004. NOTE 9 – FAIR VALUE MEASUREMENT The Company has adopted new guidance under ASC Topic 820, effective January 1, 2009. New authoritative accounting guidance (ASC Topic 820-10-15) under ASC Topic 820, Fair Value Measurement and Disclosures, delayed the effective date of ASC Topic 820-10 for all 19 MERIDIAN WASTE SOLUTIONS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2015 NOTE 9 – FAIR VALUE MEASUREMENT (CONTINUED) non-financial assets and non-financial liabilities, except those that are recognized or disclosed at fair value in the financial statements on a recurring basis, until 2009. ASC Topic 820 establishes a fair value hierarchy, giving the highest priority to quoted prices in active markets and the lowest priority to unobservable data and requires disclosures for assets and liabilities measured at fair value based on their level in the hierarchy. Further new authoritative accounting guidance (ASU No. 2009-05) under ASC Topic 820, provides clarification that in circumstances in which a quoted price in an active market for the identical liabilities is not available, a reporting entity is required to measure fair value using one or more of the techniques provided for in this update. The standard describes a fair value hierarchy based on three levels of input, of which the first two are considered observable and the last unobservable, that may be used to measure fair value, which are the following: Level 1 – Quoted prices in active markets for identical assets and liabilities. Level 2 – Input other than Level 1 that are observable, either directly or indirectly, such as quoted prices for similar assets of liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the asset or liabilities. Level 3 – Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. Our assessment of the significance of a particular input to the fair value measurement in its entirety requires judgment, and considers factors specific to the asset or liability. The following table sets forth the liabilities at March 31, 2015, which is recorded on the balance sheet at fair value on a recurring basis by level within the fair value hierarchy. As required, these are classified based on the lowest level of input that is significant to the fair value measurement: Fair Value Measurements at Reporting Date Using Description 3/31/2015 Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Interest rate swap $ $
